
	

114 HR 3387 RH: Open and Transparent Smithsonian Act of 2016
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 677
		114th CONGRESS
		2d Session
		H. R. 3387
		[Report No. 114–864]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		
			December 12, 2016
			Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on July 29, 2015
		
		
			
		
		A BILL
		To amend the Freedom of Information Act, the Privacy Act, and the Federal Advisory Committee Act to
			 apply the requirements of such Acts to the Smithsonian Institution, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Open and Transparent Smithsonian Act of 2016. 2.Application of open government laws to Smithsonian Institution (a)Freedom of Information ActSection 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act), as amended by section 2(7) of the FOIA Improvement Act of 2016, is amended by adding at the end the following new subsection:
				
 (n)For purposes of this section, the Smithsonian Institution shall be considered an agency, and the Secretary of the Smithsonian Institution shall be considered the head of the agency..
 (b)Privacy ActSection 552a(a)(1) of title 5, United States Code (commonly referred to as the Privacy Act), is amended by striking the semicolon at the end and inserting , except that such term also includes the Smithsonian Institution;.
 (c)Requiring Open MeetingsSection 552b(a)(1) of title 5, United States Code (relating to open meetings) is amended by striking the semicolon at the end and inserting , except that such term also includes the Smithsonian Institution;.
			3.Effective date and application
 (a)Effective DateThis Act and the amendments made by this Act shall take effect on the date of enactment of this Act.
			(b)Application
 (1)Freedom of Information Act; Privacy ActSubsections (a) and (b) of section 2 and the amendments made by such subsections shall apply to any record created before, on, or after the date of the enactment of this Act.
 (2)Open meetingsSubsection (c) of section 2 and the amendments made by such subsection shall apply to any meeting held on or after the date of the enactment of this Act.
				Amend the title so as to read: A bill to amend the Freedom of Information Act and the Privacy Act to apply the requirements of
			 such Acts to the Smithsonian Institution, and for other purposes..
	
		December 12, 2016
		Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
